Title: To George Washington from William Heth, 3 May 1789
From: Heth, William
To: Washington, George

 

Sir
Mount Vernon 3d May 1789

I had the honor of presenting yesterday forenoon, your letter to Mrs Washington, together with the package committed to my care; and was happy to find her, & the family well.
It is with pleasure I inform you, that I have made such particular & pointed arrangements with the Proprietors of the Stages, as leaves me no reason to doubt, of Mrs Washingtons being extremely well accommodated on her Journey to New-York—Indeed—I flatter myself, that she will experience no other inconvenience from not having her own Coachman & Horses, than will naturally arise, from female apprehensions, on being drove by Strange coachmen, with Strange Horses. On this subject, I have assured her—as I trust, she will not have any thing to fear—For having agreed, that such coachmen as I might point out, should be employd on this occasion, she will—if Van Horn & Co. should not deceive me—be drove by very decent, attentive, sober & orderly men, most excellent drivers, with very good horses. I took the liberty also, to fix upon the terms, and as scrupulously as if I was to pay the expence myself—leaving further compensation to Mrs Washingtons report of their attention, & any extra services which may be renderd. This I did, for two reasons—the one, to prevent any attempts towards an imposition, after the Journey should be performed; and the other, to excite an ambition to execute their contract in the best manner possible. The terms are as follow—From George Town to Susquehanna 24 Dlrs—to be paid to Mr Van Horn. From thence to Phila. the same, to be paid to Mr Kerlin—and the Same from Philadelphia to New-York—to be paid to Mr Mercereau. The roads being worse on this side of Phila. than the other, was taken into consideration, which together with some peculiar inconvenience to the proprietors, was the reason why the terms were made equal.
Hoping you will pardon me, for thus interrupting you with a detail of the manner in which I have executed your commands—permit me to wish you a happy meeting with Mrs Washington, and to pray sincerely, that you may both live long so. I have the honor to be, with the utmost respect & affection Yr Obedt Servant

Will. Heth

